Case 6:20-cv-02079-CEM-DCI Document 15 Filed 03/02/21 Page 1 of 3 PageID 46




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

  DANIEL E. MOXHAM,

         Plaintiff,

  v.                                          Case No.: 6:20-2079-ORL-41DCI

  HOLMES REGIONAL
  MEDICAL CENTER, INC.,

      Defendant.
  ___________________________/

                  UNOPPOSED MOTION TO WITHDRAW AS
                  ATTORNEYS OF RECORD FOR PLAINTIFF

         The undersigned attorneys of record, Brandon J. Hill and Amanda E.

  Heystek together with the firm Wenzel, Fenton Cabassa, P.A., move this Honorable

  Court for entry of an order allowing them to withdraw as counsel for the Plaintiff

  in this matter. Additionally, the undersigned asks that the Court provide Mr.

  Moxham with 45 days to find additional counsel. In support for the motion, the

  undersigned states:

         1.     The undersigned were retained by Plaintiff Daniel Moxham to

  represent him in the above-styled case.

         2.     Rule 4-1.16(b), Rules Regulating the Florida Bar, states that a lawyer

  may withdraw from representing a client if withdrawal can be accomplished

  without material adverse effect on the interests of the client, or if the client insists

  on pursuing an objective that the lawyer considers repugnant or imprudent, or if

  the representation will result in an unreasonable financial burden on the lawyer or
Case 6:20-cv-02079-CEM-DCI Document 15 Filed 03/02/21 Page 2 of 3 PageID 47




  has been rendered unreasonably difficult by the client, or if other good cause for

  withdrawal exists. The comments to Rule 4-1.16 state that, "[t]he court may

  request an explanation for the withdrawal, while the lawyer may be bound to keep

  confidential the facts that would constitute such an explanation. The lawyer's

  statement   that   professional   considerations    require    termination     of   the

  representation ordinarily should be accepted as sufficient."

         3.     Professional     considerations    require      termination    of     the

  representation in this case.

         4.     Because the Rules Regulating the Florida Bar anticipate that the

  undersigned counsel may withdraw under the circumstances presented by the facts

  in this case, and because Plaintiff will not be prejudiced by the withdrawal of the

  undersigned counsel, the undersigned respectfully request that this Court permit

  the undersigned attorneys, Brandon J. Hill, Amanda E. Heystek, together with the

  firm Wenzel, Fenton Cabassa, P.A to withdraw from this case.

         5.     Mr. Moxham’s last known address is 1411 Hill Ave, Melbourne,

  Florida, 32940, and his email address is mso4gtt@gmail.com.

         6.     Additionally, Plaintiff’s current March 5, 2021 deadline (see Doc. 14),

  to move to reopen the case for further proceedings should be extended to April 19,

  2021, so as to provide Plaintiff with sufficient time to obtain new counsel.

         WHEREFORE, for the reasons set forth herein, the undersigned counsel

  respectfully requests that this Court permit them to withdraw from this case.




                                           2
Case 6:20-cv-02079-CEM-DCI Document 15 Filed 03/02/21 Page 3 of 3 PageID 48




                 LOCAL RULE CONFERRAL CERTIFICATION

        Plaintiff’s attorneys conferred in good faith with Defendant in an attempt to

  resolve the issues raised by the Motion, and Defendant “does not oppose the relief

  sought in the Motion, subject expressly to reserving and not waiving its right to

  seek enforcement of the terms of the settlement Defendant maintains were already

  reached and agreed, including resolution of this case and dismissal of this action.”

  Plaintiff disagrees with Defendant’s position that a settlement was reached.

        Dated this 2nd day of March, 2021.

                                           Respectfully submitted,

                                           /s/Brandon J. Hill_
                                           BRANDON J. HILL
                                           Florida Bar Number: 37061
                                           Direct Dial Number: 813-337-7992
                                           WENZEL FENTON CABASSA, P.A.
                                           1110 North Florida Avenue, Suite 300
                                           Tampa, Florida 33602
                                           Main Number: 813-224-0431
                                           Facsimile: 813-229-8712
                                           E-Mail: bhill@wfclaw.com

                           CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of March, 2021, the foregoing was

  electronically filed using the CM/ECF system, which will send a notice of electronic

  filing to all counsel of record. Additionally, copies were mailed to the following

  non-CM/ECF users:

        Plaintiff Daniel Moxham at 1411 Hill Ave, Melbourne, Florida, 32940,

  mso4gtt@gmail.com.


                                           /s/Brandon J. Hill
                                           BRANDON J. HILL

                                           3
